ORDER

PER CURIAM.
Bobbie Morris (“Claimant”) appeals from the decisiqn of the Missouri Labor and Industrial Relations Commission (“Commission”), affirming the denial of unemployment benefits by the Missouri Department of Labor and Industrial Relations Division of Employment Security Appeals Tribunal (“Appeals Tribunal”), because Claimant voluntarily quit her job.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).